W. J. Caprathe, J.
(concurring in part and dissenting in part). I agree with the majority opinion on the facts as set forth and the results with respect to Issues I and II. I respectfully dissent, however, with respect to Issue III.
Plaintiff now contends, for the first time on appeal, that the antinepotism policy under which she was discharged per se violates the Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq.; MSA 3.548(101) et seq. See Lowry v Sinai Hospital of Detroit, 129 Mich App 726; 343 NW2d 1 (1983), and Miller v C A Muer Corp, 124 Mich App 780; 336 NW2d 215 (1983). Not only did plaintiff fail to raise this issue during the four years between the time the suit was filed and the second time the case reached the Court of Appeals, but plaintiff conceded this issue when plaintiff’s counsel expressly stipulated at trial that plaintiff’s claim was based on disparate application of the antinepotism policy and not on a challenge to the policy per se under the Civil Rights act. See Ass’n of Hebrew Teachers v Jewish Welfare Federation, 62 Mich App 54; 233 NW2d 184 (1975), and Donovan Construction Co v Dep’t of Treasury, 126 Mich App 11; 337 NW2d 297 (1983).
In view of plaintiff’s failure to raise the issue prior to this appeal and the stipulation at trial, I do not believe this Court should consider plaintiff’s per se challenge to defendant Roadway’s antinepotism policy. Therefore, I would affirm.